Case 9:19-cr-00046-DLC Document 45 Filed 06/02/20 Page 1of1

FILED

IN THE UNITED STATES DISTRICT COURT JUN 02 2020
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION Clerk, U.S Courts

District Of Montana
Missoula Division

 

UNITED STATES OF AMERICA, CR 19-46-M-—DLC
Plaintiff,
Vs. NUNC PRO TUNC ORDER
BRIANNA NICOLE SPARLING,
Defendant.

 

Before the Court is the Unopposed Motion for Government Counsel to
Appear by Phone for Hearing. (Doc. 43.)

IT IS ORDERED that the motion (Doc. 43) is GRANTED. The government
may appear telephonically at the Sentencing Hearing on Friday, June 5, 2020.

DATED this qWday of June, 2020.

Dana L. Christensen, District Judge
United States District Court
